REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: CN204909295 represents the closest prior art to the claimed invention. However CN204909295 fails to teach or suggest a cleaning robot wherein the cleaning unit is disposed at a bottom of the body, the water outlet mechanism outputs liquid in the water tank through the water discharge pipeline, the water discharge pipeline is independently disposed outside the water tank, and the water discharge pipeline is at least partially located directly below the dust box, in combination with the other elements of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/David Redding/Primary Examiner, Art Unit 3723